AO 441 Summons ina Civil Action

 

 

 

ite istrict
SOU HERN DIST T OF CALIFORNIA

Sallie M (SP ne \

 

 

 

 

 

 

 

 

 

Civil Action No. 19-cy-01096-JAH-JLB
Plaintiff

Prime Recovery LLC

 

Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Prime Recovery LLC
c/o Registered Agent
Registered Agents Inc
1267 Willis Street, Suite 200
Redding, California 96001

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
if you are the United States or a United States agency, or an office orjemployee of the United States described
in Fed. R. Civ. P. 12(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Nicholas M Wajda

11400 West Olympic Boulevard ; Suite 200M
Los Angeles, CA 90064

310-997-0471

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court. |

 

John Morrill
CLERK OF COURT

S/ | A. Smith
| Signature of Clerk or Deputy Clerk

Date: 6/12/19

 

 

 
Case 3:19-cv-01096-JAH-JLB Document5 Filed 06/27/19 PagelD.16 Page 2 of 2

AO 441 (Rey. 07/10) Summons on Third-Party Complalni (Page 2)

Civil Action No, 19-CV-01096-JAH-JLB |
|

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R, Civ, P. 4 (D))

This summons for (name of individual and title, if any) PRIME RECOVERY LLC was received by me on (date} Jun

18, 2019,
[J
[

Ps

UO

I declare under penalty of perjury that this information is true.

{ personally served the summons on the individual at (place) on (date)
; or |

ee ‘ | <
I left the summons at the individual’s residence or usual place of abode with {rane} a
person of suitable age and discretion who resides there, on (date) | , and mailed a copy
to the individual's last known address; or |

I served the summons on {name of individual) Megan Isner- ree to Accept at Registered Agents, Inc.,
Agent for Service , who is designated by law to accept service of process on behalf of (name of organization)
PRIME RECOVERY LLC on (dare) Wed, Jun 19 2019 ot 12:20 PM :or

I returned the subpoena unexecuted because: [3 OF
ee a

Other e ' or |

Date: 6/19/2019 fy

Additional information regarding attempted service, ete.:

uf.
| Server's signature

|
Duane Shoemaker » Process Server

 

Printed name and title —

465i Brookhollow Circte, Ste. C, Riverside, CA 92509

 

Server's address

1} Successful Attempt: Jun 19, 2019, 12:20 pm PDT at COMPANY: Registered Aphnte, Inc., 1267 WILLIS ST STE 200,

REDDING, CA 96001 received by Megan Isner

 

Additional Documents Served:

Complaint
